DETAILED ACTION
This communication is response to the application filed 01/22/2020. Claims 1-9 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interruption determination module”, “a communication processing module”, “an abnormality determination module”, “a reset release waiting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-9, the claim limitations ““an interruption determination module”, “a communication processing module”, “an abnormality determination module”, “a reset release waiting module”, “activation waiting module, “redundant relay module”, and “controllers configure to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an interruption determination module”, “a communication processing module”, “an abnormality determination module”, “a reset release waiting module”, “activation waiting module, “redundant relay module”, and “controllers configure to” coupled with functional language “configured to determine”, “configured to receive”, “to stop”, “to perform” “to determine/receive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The claimed “interruption determination module” is merely a means to determine”, the claimed “a communication processing module” is merely a means to receive”, the claimed “an abnormality determination module” is merely a means to determine, the claims “reset release waiting module” is merely a means to stop, the claimed “activation waiting module” is merely a means to stop, the claimed “redundant relay module” is merely a means to determine, and the claimed “controllers configured to” is merely a means to determine/receive, therefore said claim limitations are nothing more than generic placeholders that are substitutes for the term “means”. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.S. 112, sixth paragraph, claims 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,046,801 to Niki discloses an abnormality detection unit detects, as the control abnormality, a CAN communication interruption in which the communication of a CAN (Controller Area Network) connecting the ECU of the steering assist control apparatus with the camera and the like is interrupted. Further, the abnormality detection unit detects the CAN communication interruption, for example, by the update condition of the information from the camera and the like. Further, the abnormality detection unit detects, as the control abnormality, an ECU abnormal-value output in which the output of the steering assist control unit or the like of the ECU 20 is an abnormal value.
US Pub. 2018/0203685 to NAKAMURA et al. discloses a relay device, electronic control unit, and vehicle-mounted system. The relay device is capable of readily detecting interruption of communication from the rewriting tool during reprogramming. In the present disclosure, the suspend state of the non-target ECUs is cancelled by the relay device. Thus, interruption of communication from the rewriting tool during reprogramming can be readily detected and properly treated.
US Patent 8,041,747 to Nishihashi et al. discloses data search device and gateway device in communication apparatus whereby CAN communication unit outputs a reception interrupt signal to the hardware relay unit and the software processing unit via the CAN interface unit, so as to notify that the CAN communication unit has received the frame data.
US Patent 9,503,920 to Someya et al. discloses 3G network-communication -abnormality detector 60 detects an abnormality of communication between a device (3G-GW 36 or RNC 22) in the 3G network (first network) and femto base station. In other words, 3G network-communication -abnormality detector can detect an interruption of communication with 3G-GW compliant with IPSec, and can detect an interruption of communication with RNC 22 compliant with SCTP.
US Pub. 2019/0273755 to ATSUMI discloses communication control device that is included in a communication system, whereby when the abnormality control unit determines (detects) that the unauthorized frame notified by the unauthorization notification frame is stored in the storage unit, the abnormality control unit outputs an instruction, to the interruption unit, to instruct the interruption unit to block the communication between the interface and the network. When the instruction is input from the abnormality control unit, the interruption unit interrupts frame communication between the terminal device and the network.
US Pub. 2018/0176305 to OMORI et al. discloses an in-vehicle network system includes a plurality of controllers configured to perform control of a vehicle, a plurality of transfer paths connected to the controllers, a relay device configured 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RASHEED GIDADO/Primary Examiner, Art Unit 2464